DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 and 08/31/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "dispensing mechanism" in claim 1, 5, 7, 8, and 15. Dispensing is a function performed by the system and the structure used to define that function is merely the word mechanism. Mechanism does not provide sufficient structure to entirely perform the recited function, and therefore 112(f) is invoked. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
	Looking to the specifications, there are no details to how the items are dispensed. Throughout, Para. [0065] Fig. 4 is described as a vending machine configured to dispense, which does not give any structure to how the item is dispensed. Is the mechanism a spiral, a claw, a push, a conveyor, without sufficiently descripted structure in the specification, there is no defined structure. This would lead to claims that include language which fail to particularly point out and distinctly claim the invention.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “dispensing mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Dispensing is mentioned throughout the specifications ten times, Para. [0065-0066] describes an automated dispensing device, a vending machine configured to dispense pharmacy products, and the function of dispensing. Throughout the rest of the specification, the act of dispensing is only described as vending and automated sales devices being configured to perform the function Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The independent claim(s) 1, 8, and 15 recite(s) describe a vending system comprising
-obtaining a digital representation of a biometric of a person
-determine an identity of the person using the digital representation of the biometric
-determine a pickup order associated with the identity

-upon verifying that a valid prescription for the prescription item is associated with the identity
-enabling dispensing to provide the pickup order. The confirmation of a persons identity, and using the identity to find a pickup order, and then allowing that order to be dispensed to the identified person are all normal sales activities. Sales activities are considered a commercial interaction, and are part of the enumerated grouping of a certain method of organizing human activity. 
The additional elements include a non-transitory storage medium, a processor, vending system, and a dispensing mechanism.
This judicial exception is not integrated into a practical application because the non-transitory storage medium and the processor are computer elements, which provide a means to apply the abstract idea. The computer elements are used as a tool to perform the abstract idea, and under MPEP 2106.05(f) fail to integrate the abstract idea. The vending machine and dispensing mechanism are used to dispense pharmaceuticals, and perform the functions that they are designed for. Linking the judicial exception to a vending machine is just that, a link to a computer implementation. The structure of the vending machine is not claimed, and therefore is presented to only dispense after the performance of the judicial exception. MPEP 2106.05(f)(2) specifically discusses how linking the execution of a judicial exception to a device that is doing what it is designated to do, do not provide more than application. Further, a vending machine described in such a broad manner does not claim a particular 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer elements are not more than tools to perform the abstract idea, and the vending machine is presented as a broad linking device, with no significant structure. The application of the judicial exception on computer elements and machinery, does not amount to significantly more than the judicial exception. 
Dependent claims 2-7, 9-14, and 16-20, further discuss additional steps performed by the processor. Performing analysis about payments, discount and insurance are all necessary to complete payment, but the act of a processor completing payment is another instruction implemented by the computer element. Therefore, the claims fail to integrate the judicial exception into a practical application or provide significantly more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2009/0281656 A1 Draper.
Regarding claim 1, Draper teaches an automated biometric pharmacy vending system (Draper Abstract, dispensing prescriptions system using biometrics), comprising: 
a non-transitory storage medium that stores instructions (Draper Para. [0044-0045] the RDS, remote dispensing system, comprises an internal computer with processor, data storage and communication); 
a dispensing mechanism (Draper Para. [0032-0033] vault comprises a dispensing slot); 
and a processor that executes the instructions (Draper Para. [0044-0045] the RDS, remote dispensing system, comprises an internal computer with processor, data storage and communication) to: 
obtain a digital representation of a biometric of a person (Draper Para. [0064] at the RDS, patient enters their personal information through a biometric reader and their identity is verified); 
determine an identity of the person using the digital representation of the biometric (Draper Para. [0064] at the RDS, patient enters their personal information through a biometric reader and their identity is verified); 
determine a pickup order associated with the identity (Draper Para. [0064] when an identity is verified, the computer system determines the prescription authorized to be dispensed to the patient); 
(Draper Para. [0064] when an identity if verified, the computer system determines the prescription authorized to be dispensed to the patient); 
and upon verifying that a valid prescription for the prescription item is associated with the identity (Draper Para. [0066] the label is verified to match the prescription identity, before proceeding to dispensing), 
enable the dispensing mechanism to provide the pickup order (Draper Para. [0066] when the prescription and identity are verified, the prescription is moved to the dispensing area).

Regarding claim 5, Draper teaches the system of claim 1, wherein the processor processes a payment for the pickup order prior to enabling the dispensing mechanism to provide the pickup order (Draper Para. [0064] payment and insurance information are entered based on the user, and pays before dispensing of the prescription).

Regarding claim 6, Draper teaches the system of claim 5, wherein the processor processes the payment using payment details associated with the identity (Draper Para. [0064] payment and insurance information are entered based on the user, and pays before dispensing of the prescription).

Regarding claim 8, Draper teaches an automated biometric pharmacy vending system (Draper Abstract, dispensing prescriptions system using biometrics), comprising: 
a non-transitory storage medium that stores instructions (Draper Para. [0044-0045] the RDS, remote dispensing system, comprises an internal computer with processor, data storage and communication); 
a dispensing mechanism (Draper Para. [0032-0033] vault comprises a dispensing slot); 
and a processor that executes the instructions (Draper Para. [0044-0045] the RDS, remote dispensing system, comprises an internal computer with processor, data storage and communication) to: 
obtain a digital representation of a biometric of a person (Draper Para. [0064] at the RDS, patient enters their personal information through a biometric reader and their identity is verified); 
determine an identity of the person using the digital representation of the biometric (Draper Para. [0064] at the RDS, patient enters their personal information through a biometric reader and their identity is verified); 
determine a pickup order associated with the identity (Draper Para. [0064] when an identity if verified, the computer system determines the prescription authorized to be dispensed to the patient); 
(Draper Para. [0064] payment and insurance information are entered based on the user, and pays before dispensing of the prescription); 
and upon at least partially processing a payment using the insurance coverage (Draper Para. [0064] payment and insurance information are entered based on the user, and pays before dispensing of the prescription), 
enable the dispensing mechanism to provide the pickup order (Draper Para. [0066] when the prescription and identity are verified, the prescription is moved to the dispensing area).

Regarding claim 9, Draper teaches the system of claim 8, wherein the processor: determines that the insurance coverage is applicable to a portion of the pickup order; and uses the insurance coverage to at least partially process the payment for the portion of the pickup order (Draper Para. [0064] payment and insurance information are entered based on the user, and pays before dispensing of the prescription, whether none, co-pay or in full).

Regarding claim 10, Draper teaches the system of claim 8, wherein: the payment is a first payment; the first payment partially pays for a cost of the pickup order; and the processor processes a second payment for a remainder of the cost of the pickup order prior to enabling vending of the pickup order (Draper Para. [0064] payment and insurance information are entered based on the user, and pays before dispensing of the prescription, whether none, co-pay or in full; insurance plus co-pay with other payment method).

Regarding claim 11, Draper teaches the system of claim 8, wherein the insurance coverage discounts the pickup order (Draper Para. [0064] payment and insurance information are entered based on the user, and pays before dispensing of the prescription, whether none, co-pay or in full).

Regarding claim 12, Draper teaches the system of claim 8, wherein the processor: determines that the identity qualifies for a discounted pricing on at least a portion of the pickup order; and at least partially processes the payment using the discounted pricing (Draper Para. [0064] payment and insurance information are entered based on the user, and pays before dispensing of the prescription, whether none, co-pay or in full; the identity is associated with insurance information, and insurance provides a discount).

Regarding claim 13, Draper teaches the system of claim 8, wherein the processor verifies a prescription for an item in the pickup order prior to enabling vending (Draper Para. [0064] when an identity if verified, the computer system determines the prescription authorized to be dispensed to the patient; Para. [0066] the label is verified to match the prescription identity, before proceeding to dispensing).

Regarding claim 15, Draper teaches an automated biometric pharmacy vending system (Draper Abstract, dispensing prescriptions system using biometrics), comprising: 
a non-transitory storage medium that stores instructions (Draper Para. [0044-0045] the RDS, remote dispensing system, comprises an internal computer with processor, data storage and communication); 
a dispensing mechanism (Draper Para. [0032-0033] vault comprises a dispensing slot); 
and a processor that executes the instructions (Draper Para. [0044-0045] the RDS, remote dispensing system, comprises an internal computer with processor, data storage and communication) to: 
obtain a digital representation of a biometric of a person (Draper Para. [0064] at the RDS, patient enters their personal information through a biometric reader and their identity is verified); 
determine an identity of the person using the digital representation of the biometric (Draper Para. [0064] at the RDS, patient enters their personal information through a biometric reader and their identity is verified); 
determine a pickup order associated with the identity (Draper Para. [0064] when an identity if verified, the computer system determines the prescription authorized to be dispensed to the patient); 
(Draper Para. [0064] payment and insurance information are entered based on the user, and pays before dispensing of the prescription, whether none, co-pay or in full; the identity is associated with insurance information, and insurance provides a discount); 
and upon at least partially processing a payment for the at least the portion of the pickup order using the discounted pricing (Draper Para. [0064] payment and insurance information are entered based on the user, and pays before dispensing of the prescription, whether none, co-pay or in full; the identity is associated with insurance information, and insurance provides a discount), 
enable the dispensing mechanism to provide the pickup order (Draper Para. [0066] when the prescription and identity are verified, the prescription is moved to the dispensing area).

Regarding claim 16, Draper teaches the system of claim 15, wherein the processor determines that the identity qualifies for the discounted pricing on the at least the portion of the pickup order by communicating with a device associated with a manufacturer of a product in the at least the portion of the pickup order (Draper Para. [0064] payment and insurance information are entered based on the user, and pays before dispensing of the prescription, whether none, co-pay or in full; insurance companies interact with prescription manufacturers to get accurate coverage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0281656 A1 Draper in view of US 2019/0066828 A1 Adams et al.

Regarding claim 2, Draper teaches the system of claim 1. Draper fails to explicitly disclose wherein the pickup order includes a non-prescription item. Adams is in the field of dispensing products (Adams Abstract, distribution of products with optional medications) and teaches wherein the pickup order includes a non-prescription item (Adams Para. [0035] product may be any physical item or substance that can be offered to a market). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Draper with the non-prescription item found within a pharmacy as taught by Adams. The motivation for doing so would be to allow for a shorter pharmacy visit, by allowing pickup of prescription and non-prescription items at the same time for one purchase (Adams Para. [0069] items that are prone to theft, may be held within the safe vending machine, to be dispensed only when appropriate. A user may create an identity, pre-shop, pickup and prepay for items)

Regarding claim 3, Draper teaches the system of claim 1. Draper fails to explicitly disclose wherein: the pickup order includes a medical product that is subject to a regulation regarding an amount of purchase allowed within a period of time; and the processor determines that purchases less than the amount within the period of time are associated with the identity. Adams teaches wherein: the pickup order includes a medical product that is subject to a regulation regarding an amount of purchase allowed within a period of time (Adams Para. [0065] based on different drug tiers, a specific amount may only be dispensed over a specific time, and not be a prescription); and the processor determines that purchases less than the amount within the period of time are associated with the identity (Adams Para. [0066-0067] the kiosk may dispense regulated medications based on what is legally allows). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Draper with the drug regulation parameters of Adams. The motivation for doing so would be to prevent the need for pharmacists or employee intervention, which may the checkout process longer and take time away from employees doing other necessary activities in store (Adams Para. [0067] kiosk authenticates, dispenses without human interaction).

Regarding claim 4, Draper teaches the system of claim 1. Draper fails to explicitly disclose wherein: the pickup order includes a product restricted to a threshold age; and (Adams Para. [0065] limitation for purchase based on age); and the processor determines the identity is associated with an age that is at least the threshold age (Adams Para. [0066-0067] based on users kiosk identified age, the medication may be dispensed). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Draper with the age restriction parameters of Adams. The motivation for doing so would be to prevent the need for pharmacists or employee intervention, which may the checkout process longer and take time away from employees doing other necessary activities in store (Adams Para. [0067] kiosk authenticates, dispenses without human interaction).

Regarding claim 14, Draper teaches the system of claim 8, wherein: the payment is a first payment; the first payment partially pays for a cost of the pickup order; and the processor processes a second payment for a remainder of the cost of the pickup order (Draper Para. [0064] payment and insurance information are entered based on the user, and pays before dispensing of the prescription, whether none, co-pay or in full; insurance plus co-pay with other payment method). Draper fails to explicitly disclose the second payment using a loyalty or rewards program associated with the identity prior to enabling vending of the pickup order.
Adams teaches the second payment using a loyalty or rewards program associated with the identity prior to enabling vending of the pickup order (Adams Para. [0345-0349] the user may select a type of payment, including loyalty reward card with credits; Para. [0399-0400] determination of rewards is applied to the transaction). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Draper with the rewards payment of Adams. The motivation for doing so would be to allow for the most flexibility of payment options provided to the user (Adams Para. [0345-0349] user may select from a few different payment options).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0281656 A1 Draper in view of US 2003/0130867 A1 Coelho et al.

Regarding claim 7, Draper teaches the system of claim 1, wherein: the prescription item is a first prescription item; the person is a first person (Draper Para. [0064] when an identity is verified, the computer system determines the prescription authorized to be dispensed to the patient); the processor: determines that the pickup order includes a second prescription item associated with a second person (Draper Para. [0063] the prescriptions for pickup are sent through the communication network, with the patient information); prior to enabling the dispensing mechanism to provide the pickup order (Draper Para. [0066] when the prescription and identity are verified, the prescription is moved to the dispensing area). Draper fails to explicitly disclose determines information associated with the identity indicates that the first person is authorized to pick up the second prescription item for the second person. Coelho is in the field of controlling health information (Coelho Abstract, controlling health information) and teaches determines information associated with the identity (Coelho Para. [0044] consent by the patient may be granted to other people to access their medical information, and the additional person may be authorizing the other people for prescription pickup). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Draper, with the ability to grant pickup access to other people, as taught by Coelho. The motivation for doing so would be to grant access for prescription pick up for medications needed for incapacitated persons, or perhaps underage persons not capable of medication pickup (Coelho Para. [0044] medical access for other people rather than the patient is needed for medically incapacitated people, or underage people).

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0281656 A1 Draper in view of US 2017/0344724 A1 Nockley.

Regarding claim 17, Draper teaches the system of claim 15. Draper fails to explicitly disclose wherein the processor determines that the identity qualifies for the discounted pricing on the at least the portion of the pickup order by communicating with a device associated with a governmental assistance program. Nockley is in the field of medical dispensers (Nockley Abstract, automatically dispensing based on medical authorization) and teaches wherein the processor determines that the identity qualifies for the discounted pricing on the at least the portion of the pickup order by communicating with a device associated with a governmental assistance program (Nockley Para. [0130] different systems and databases that are connected, including government agencies; Para. [0110] the patient information may use an insurance or a discount card; Para. [0123] fixed income cases are also taken into account; based on any information submitted by the user, it includes a discount card, where the discount is from does not change the act of discounting prescription medications). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Draper with the discount information of Nockley. The motivation for doing so would be to include all information, no matter the source, to process the prescription and give each user a specific and accurate experience (Nockley Para. [0002] medical history, sources of prescription and any insurance or other payment methods to give a complete analysis of a patient’s medical history). 

Regarding claim 18, Draper teaches the system of claim 15. Draper fails to explicitly disclose wherein the processor determines that the identity qualifies for the discounted pricing on the at least the portion of the pickup order by communicating with a device associated with a charity organization. Nockley teaches wherein the processor determines that the identity qualifies for the discounted pricing on the at least the portion of the pickup order by communicating with a device associated with a charity organization (Nockley Para. [0110] the patient information may use an insurance or a discount card; Para. [0115] discount cards are used to reduce the price of prescriptions; based on the information submitted by the user, it includes a discount card, which may be administered by a charity, where the discount is from does not change the act of discounting prescription medications). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Draper with the discount information of Nockley. The motivation for doing so would be to include all information, no matter the source, to process the prescription and give each user a specific and accurate experience (Nockley Para. [0002] medical history, sources of prescription and any insurance or other payment methods to give a complete analysis of a patient’s medical history). 

Regarding claim 19, Draper teaches the system of claim 15. Draper fails to explicitly disclose wherein the processor determines that the identity qualifies for the discounted pricing on the at least the portion of the pickup order by using information associated with the identity to determine that the person does not have medication insurance coverage. Nockley teaches wherein the processor determines that the identity qualifies for the discounted pricing on the at least the portion of the pickup order by using information associated with the identity to determine that the person does not have medication insurance coverage (Nockley Para. [0130] different systems and databases that are connected, including government agencies; Para. [0110] the patient information may use an insurance or a discount card, or pay cash; Para. [0123] fixed income cases are also taken into account; based on any information submitted by the user, it includes a discount card, where the discount is from does not change the act of discounting prescription medications). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Draper with the discount information of Nockley. The motivation for (Nockley Para. [0002] medical history, sources of prescription and any insurance or other payment methods to give a complete analysis of a patient’s medical history).

Regarding claim 20, Draper teaches the system of claim 15. Draper fails to explicitly disclose wherein the processor determines that the identity qualifies for the discounted pricing on the at least the portion of the pickup order by using information associated with the identity to determine that the person has an income less than a threshold. Nockley teaches wherein the processor determines that the identity qualifies for the discounted pricing on the at least the portion of the pickup order by using information associated with the identity to determine that the person has an income less than a threshold (Nockley Para. [0130] different systems and databases that are connected, including government agencies; Para. [0110] the patient information may use an insurance or a discount card, or pay cash; Para. [0123] fixed income cases are also taken into account; based on any information submitted by the user, it includes a discount card, where the discount is from does not change the act of discounting prescription medications). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Draper with the discount information of Nockley. The motivation for doing so would be to include all information, no matter the source, to process the prescription and give each user a specific and accurate experience (Nockley Para. [0002] medical history, sources of prescription and any insurance or other payment methods to give a complete analysis of a patient’s medical history).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687